DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to methods of making and dissolving CaCO3, classified in C01F11/183.
II. Claims 10-16, drawn to methods of making construction materials, classified in C12P3/00 or C12P1/04.
III. Claims 17-35, drawn to a composition comprising microorganisms, classified in C12N1/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions and/or effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I, and III and II, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that See MPEP § 806.05(h).  In the instant case, Group III’s product can be used for materially different methods than Group I’s or Group II’s, such as serving as a growth and/or testing medium for other microorganisms and/or antimicrobial agents/compositions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are 
During a 2-24-21 phone conversation with James Remenick, Esq., a provisional election was made with traverse to prosecute the invention of Group II, claims 10-16 (see applicant’s 3-10-21 Remarks at p. 4).  Although claims 1-9 and 17-35 were initially withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as being drawn to non-elected inventions, claims 1-9 and 17-35 were cancelled by applicants in the 3-10-21 amended claim set.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/220768 (published 12-28-17; PCT filed 6-23-17; GB priority docs filed ≤6-24-16) (listed in and attached to applicant’s 3-10-21 IDS) (“’768”).  Regarding claims 10-11 and 14-15, ‘768 discloses a method of making a CaCO3-comprising material, comprising i) enzymatically generating an acid to lower the pH of an aq. mixture to thereby dissolve at least some CaCO3 therein to form a dissolved CaCO3 preparation (“DCCP”) i.e. form Ca+2 ions, wherein the pH-lowering enzyme comes from (i.e. is expressed from) a microorganism in aq. solution, ii) combining the DCCP with a particulate material to give an intermediate mixture (or, alternatively, the particulate material may be present in the step i) mixture), and iii) enzymatically increasing the pH of the intermediate mixture to precipitate CaCO3 therefrom and bind together with the particulate material to give a CaCO3-comprising construction material, wherein the pH-increasing enzyme comes from (i.e. is expressed from) a microorganism in aq. solution.  See ‘768 at, e.g., p. 4, ln. 1-35, p. 9, ln. 18-23, p. 11, ln. 29 to p. 12, ln. 14, p. 14, ln. 17-30; clms. 1-4, 11, 15, and 25-26.  Specifically regarding claim 14, ‘768 discloses that its steps may be performed simultaneously, i.e. in a single step, by providing the microorganisms that contain/express the enzymes that dissolve and (re-)form CaCO3 “together in the CaCO3-containing preparation.”  See id. at, e.g., p. 7, ln. 1-5, p. 17, ln. 31 to p. 18, ln. 2; clm. 1. 
Regarding claims 12 and 16, ‘768’s CaCO3-comprising construction material is, for example, a brick or bricks, or a masonry unit (i.e. a solid masonry structure).  See id. at, e.g., p. 7, ln. 11-35; clm. 26.
Regarding claim 13, ‘768’s intermediate mixture (i.e. the claimed 1st aq. medium) comprises a particulate material such as soil (which comprises salts, minerals, amino acids, and/or proteins), sawdust (which comprises carbohydrates), or rock aggregates such as crushed See id. at, e.g., p. 8, ln. 7-20; clm. 24.  Additionally and/or alternatively, ‘768’s intermediate mixture (i.e. the claimed 1st aq. medium) comprises a sugar (i.e. a carbohydrate and/or a saccharide), e.g. glucose or lactose.  See id. at, e.g., p. 11, ln. 7-16; clms. 11-13.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 12, 2021
Primary Examiner
Art Unit 1736